                            Case 1:21-cr-00239-RDM Document 5 Filed 02/18/21 Page 1 of 1

     AO 442 (Rev. 11/11) Arrest Warrant




                                              UNITED STATES DISTRICT COURT
                                                                          for the

                                                                  District of Columbia

                        United States of America
                                   v.                                       )     Case: 1:21-mj-00203
             NICHOLAS BURTON REIMLER                                        )     Assigned to: Judge Harvey, G. Michael
                                                                            )     Assign Date: 2/5/2021
                                                                            )     Description: COMPLAINT W/ARREST WARRANT
                                                                            )
                                                                            )
                                  Defendant


                                                              ARREST WARRANT
 To:          Any authorized law enforcement officer


              YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
 (name of person to be arrested)
                                                           NICHOLAS BURTON REIMLER
 who is accused of an offense or violation based on the following document filed with the court:

 o      Indictment            o    Superseding Indictment          o Information        o   Superseding Information              N Complaint
 o      Probation Violation Petition             o    Supervised Release Violation Petition       o Violation     Notice         0 Order of the Court
This offense is briefly described as follows:

 40 U.S.C. §5104(e)(2)(G) - Violent Entry or Disorderly Conduct
 18 U.S.C. § 1752 (a)(1) and (2) - Restricted Building or Grounds




          02/05/2021
Date: --~~=~--
                                                                                                   Issuing officer's signature

City and state:                       Washin    on D.C.
                                                                                                    Printed name and title


                                                                        Return
            This warrant was received on        (date)   ~/g/;l(                , and the person was arrested on    (date)
at   (city and state)    Sf. Lo",_ 7S     ,   t1 ()      -------


Date: ----~--
      ~        /;i'12 I


                                                                                                    Printed name and title
